Name: Commission Implementing Regulation (EU) NoÃ 115/2014 of 4Ã February 2014 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  information technology and data processing;  technology and technical regulations
 Date Published: nan

 7.2.2014 EN Official Journal of the European Union L 38/24 COMMISSION IMPLEMENTING REGULATION (EU) No 115/2014 of 4 February 2014 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2014. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An electric control apparatus for a voltage not exceeding 1 000 V incorporating a liquid crystal display (LCD) with a touch screen. The display has a diagonal measurement of the screen of 30,5 cm (12 inches) and a resolution of 800 Ã  600 pixels in a housing with dimensions of approximately 30 Ã  23 Ã  6 cm. The apparatus incorporates an automatic data processing (ADP) machine presented with an operating system. The apparatus is equipped with the following interfaces:  a compact flash memory slot,  two USB connectors,  two RJ-45 connectors,  a RS-232 connector,  a RS-485 connector,  a memory expansion slot,  an expansion bus for expansion cards for controlling, for example, proprietary input/output (I/O) units. It is also equipped with several built-in drivers for connecting with different types of automation devices and is able to execute and display desktop software programs, such as word processor and spreadsheet applications. The apparatus is presented to be used for electric control of machines in industrial processes in applications using programmable automation controllers or programmable logic controllers. 8537 10 10 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8537, 8537 10 and 8537 10 10. Given its objective characteristics, namely the presence of built-in drivers for different types of automation devices and an expansion bus for controlling input/output units, the apparatus is intended to be used for electric control of machines in industrial processes. Classification under heading 8471 as an automatic data-processing machine is therefore excluded. As the apparatus incorporates an ADP machine it is to be classified under CN code 8537 10 10 as numerical control panels with built-in automatic data-processing machine for a voltage not exceeding 1 000 V.